Citation Nr: 1044012	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
currently rated as 40 percent disabling.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals due to Department of Veterans Affairs (VA) 
prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and March 2009 decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2010, the Veteran testified before 
the undersigned at a Travel Board hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

At his personal hearing, the Veteran testified that his hearing 
loss had worsened.  In support of his contentions, he submitted a 
March 2008 statement of Ronal K. de Veneccia, M.D., Ph.D., who 
essentially indicated that the Veteran's hearing loss was 
progressive and increased in severity each year.  As the Veteran 
has asserted that his service-connected disability has worsened, 
he should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  His complete treatment records from Dr. de Veneccia, as 
well as any recent VA treatment records, should also be obtained.  

The VA treatment records show that the Veteran underwent 
audiograms on August 12, 2004, October 29, 2004, June 26, 2006, 
and January 30, 2007.  Copies of the August 2004 and June 2006 
audiograms are associated with the claims folder; however, they 
are in graph form.  Because the Board is precluded from using 
graphical representations of the puretone threshold evaluations, 
the data must be interpreted and reported as numeric values.  
Kelly v. Brown, 7 Vet. App. 471 (1995).  Copies of the October 
2004 and January 2007 audiograms are not associated with the 
claims folder.   These should be obtained and interpreted, as 
well.  

With regard to his claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for residuals due to VA prescribed 
medication, because this case presents complex medical and 
unresolved factual questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Veteran's complete treatment records from Pioneer Valley 
Cardiology should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Pioneer Valley Cardiology and from Ronal K. 
de Veneccia, M.D. of the Massachusetts Eye 
and Ear Infirmary.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Springfield and/or Northampton VA 
treatment facilities, to include copies of 
all audiograms, dated from February 2007 
forward.  Also, request copies of the 
Veteran's audiograms conducted on October 
29, 2004, and January 30, 2007.  

3.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

The examiner should interpret the data from 
the audiograms conducted on August 12, 
2004, October 29, 2004, June 26, 2006, and 
January 30, 2007, as well as from any more 
recent audiograms.  With respect to each 
ear, the examiner should report the 
puretone values for 1000 Hertz (Hz), 2000 
Hz, 3000 Hz, and 4000 Hz as numerical 
values and the results of the Maryland CNC 
speech discrimination tests.

Testing should be conducted to determine 
the current severity of the Veteran's 
hearing loss and should include the use of 
controlled speech discrimination (Maryland 
CNC) and a puretone audiometry test.  The 
examination must be conducted without the 
use of hearing aids.

The examiner should specifically comment on 
the effects of the Veteran's hearing loss 
on occupational functioning and daily 
activities.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the Veteran for a VA heart 
examination.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should provide an opinion as 
to the following:  

(1) Did the Veteran sustain any 
additional disability either directly 
or through aggravation of a 
preexisting condition, as a result of 
the VA prescribed Terazosin prior to 
an episode of syncope on September 1, 
2006?  If so, what is that additional 
disability? 

(2) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the medication?

(3)  Did VA fail to exercise the 
degree of care that would be expected 
of a reasonable health care provider? 

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Review the examination reports obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

6-.  Finally, readjudicate the claims on appeal 
in light of all of the evidence of record.  If 
any issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

